                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

    EUGENE ENGLISH AND BEATRICE                                                    CIVIL ACTION
    ENGLISH
                                                                                      NO: 19-00740
    VERSUS
                                                                                       SECTION: T
    BRIDGET EDMOND, STATE FARM
    INSURANCE, BUNDY TRUCKING,
    MARK BUNDY, GREAT WEST
    CASUALTY, SWIFT
    TRANSPORTATION, STEVEN
    SCALICE, RED ROCK RISK
    RETENTION GROUP, MINERAL
    MOUNTAIN TRUCKING, KELTON F.
    HUGHES, AND MIDWEST FAMILY
    INSURANCE


                                              ORDER

         Before the Court is a Motion to Quash and/or Strike Proof of Service1 filed by Steven

Scalice (“Scalice”) and Red Rock Risk Retention Group, Inc. (“Red Rock”). Eugene English and

Beatrice English (“Plaintiffs”) have filed an opposition.2 For the following reasons, the Motion to

Quash and/or Strike Proof of Service is GRANTED.



                       FACTUAL AND PROCEDURAL BACKGROUND

         On January 31, 2019, Plaintiffs filed this suit against ten defendants, including Scalice and

Red Rock.3 On August 30, 2019, the Court issued a show cause order instructing Plaintiff to file

proof of service on six unserved defendants, including Scalice and Red Rock.4 On September 27,

2019, Plaintiff filed a summons return into the record which indicated that Red Rock and Scalice


1
  R. Doc. 29.
2
  R. Doc. 34.
3
  R. Doc. 1.
4
  R. Doc. 27.


                                                  1
were served by certified mail.5 Red Rock and Scalice now move to quash or strike the proof of

service contending that service was improper because Red Rock is a foreign corporation and

Scalice is a Florida resident.



                                      LAW AND ANALYSIS

           Federal Rule of Civil Procedure 4(e) provides that service on an individual may be made

by following state law for serving a summons, delivering a copy of the summons and of the

complaint to the individual personally, leaving a copy of each at the individual's dwelling or usual

place of abode with someone of suitable age and discretion who resides there, or delivering a copy

of each to an agent authorized by appointment or by law to receive service. Rule 4(h) provides that

service on a foreign corporation may be made by following state law for serving a summons, or

by delivering a copy of the summons and complaint to an officer, a managing or general agent, or

any other agent authorized by appointment or by law to receive service of process and by mailing

a copy of each defendant. La. R.S. §13:3204 provides that a plaintiff may serve a foreign defendant

by sending the defendant a copy of the citation and petition by registered or certified mail.

           The Court agrees that Plaintiff’s purported proof of service filed at R. Doc. 28 is

insufficient to show that Red Rock and Scalice were properly served. Neither proof of service lists

the name of the party who was allegedly served by certified mail or any identifying information

such as a certified mail article number. Additionally, neither proof of service demonstrates that the

citation and petition were sent by certified mail. Plaintiff’s proof of service for Red Rock and

Scalice should, therefore, be quashed and stricken from the record.




5
    R. Doc. 28.


                                                  2
                                          CONCLUSION

           Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion to Quash and/or

Strike Proof of Service6 is GRANTED, and the proof of service for Steven Scalice and Red Rock

Risk Retention Group, Inc. is quashed and stricken from the record.

           IT IS FURTHER ORDERED that on or before February 28, 2020 plaintiff's counsel is

instructed to file proof of service, or show good cause, in writing, why service of process has not

been effected, or Steven Scalice and Red Rock Risk Retention Group, Inc. will be dismissed

without notice.



           New Orleans, Louisiana, on this 29th day of January, 2020.




                                                       GREG GERARD GUIDRY
                                                     UNITED STATES DISTRICT JUDGE




6
    R. Doc. 29.


                                                 3
